Exhibit 10.1

EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is executed as of this 27th day of
October, 2014 (“the Effective Date”), by and between Ryan Bohr (“Executive”) and
School Specialty, Inc. (the “Company”).

RECITALS




WHEREAS, the Company desires to employ Executive as its Executive Vice President
and Chief Financial Officer, and Executive desires to be employed by the Company
in such capacity, on the terms and conditions set forth herein;

WHEREAS, as a result of Executive’s employment with the Company, Executive will
have access to and be entrusted with valuable information about the Company’s
business and customers, including trade secrets and confidential information;
and

WHEREAS, the parties believe it is in their best interests to make provision for
certain aspects of their relationship during and after the period in which
Executive is employed by the Company.

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company and
Executive (jointly, the “Parties”), the Parties agree as follows:

ARTICLE I

EMPLOYMENT




1.1

Position and Duties. Executive shall be employed in the position of Executive
Vice President and Chief Financial Officer of the Company and shall be subject
to the authority of, and shall report to, the Company’s Chief Executive Officer.
 Executive’s duties and responsibilities shall include all those customarily
attendant to the position of Executive Vice President and Chief Financial
Officer, and such other duties and responsibilities as may be assigned from time
to time by Chief Executive Officer.  Executive shall devote Executive’s entire
business time, attention, energies, and best efforts exclusively to the business
interests of the Company and those entities which, directly or indirectly,
control, are controlled by, or are under common control with, the Company, with
control measured by the ability to vote a majority of the stock or other
ownership interests in such entities (each, a “Related Company” and jointly, the
“Related Companies”); provided, however, that to the extent that the following
does not impair Executive’s ability to perform Executive’s duties pursuant to
this Agreement, Executive, with written approval of the Company’s Board of
Directors (the “Board”) (which approval shall not be unreasonably withheld), may
serve on the board, advisory board or committee of (i) one for-profit
organization and (ii) any non-profit, charitable or similar organization, in
addition to all boards, advisory boards and committees that Executive serves on
as of the first day of Executive’s employment with the Company and that have
been previously disclosed to the Board.








1.2

Term of Employment.  The Company employs Executive, and Executive accepts
employment by the Company, for the period commencing on the Effective Date.
Executive’s employment shall continue until terminated by Company or Executive,
in accordance with and subject to the termination provisions set forth in
Article III, below (the “Employment Term”).  Upon the termination of Executive’s
employment for any reason, he will be deemed to have resigned all of his
positions with the Company and any Related Company.  Although the foregoing
resignations are effective without any further action by Executive, Executive
agrees to execute any documents reasonably requested by the Company to document
such actions.

ARTICLE II

COMPENSATION AND OTHER BENEFITS




2.1

Base Salary.  During the Employment Term, the Company shall pay Executive in
substantially equal monthly or more frequent installments, an annual salary of
Three Hundred Thirty Thousand Dollars ($330,000) (“Base Salary”), payable in
accordance with the normal payroll practices and schedule of the Company.
 Executive’s Base Salary shall be reviewed annually and may be increased at any
time and from time to time as the Board and/or Compensation Committee of the
Board (the “Compensation Committee”), as applicable, shall deem appropriate in
its sole discretion. The term “Base Salary,” as utilized in this Agreement,
shall refer to Base Salary as may be increased.  Base Salary shall not be
reduced at any time during the Employment Term, except with the consent of
Executive.  All amounts in this Agreement are stated prior to deductions for
federal and state income and employment tax withholding.

2.2

Incentive Compensation.

(a)

In General.  During the Employment Term, Executive shall participate in annual
incentive bonus plans (the “Bonus Plan”) offered by the Company to its senior
executives from time to time.  Executive will commence participation in the
Bonus Plan for fiscal year 2015, and Executive’s annual target cash bonus
opportunity shall be equal to 60% of his Base Salary, prorated for partial years
of service (based on the number of days employed in the fiscal year) (the
“Target Opportunity”).  Executive’s Target Opportunity shall be reviewed
annually and may be increased as the Board and/or Compensation Committee, as
applicable, shall deem appropriate in its sole discretion.  The performance
metrics for the Bonus Plan and the extent to which such metrics are met, as well
as any other material terms, including threshold and maximum levels for annual
cash incentive bonuses, shall be determined in the sole discretion of the Board
and/or Compensation Committee, as applicable.  During the Employment Term,
Executive will be eligible for grants of equity compensation awards offered to
the Company’s management employees, in the sole discretion of the Board and/or
Compensation Committee, as applicable.

(b)

Initial Award.  Subject to Board approval, Executive shall receive the long-term
incentive award set out in Exhibit A hereto.  





2







2.3

Other Benefits.

(a)

In General.  During the Employment Term and subject to any limitation on
participation provided by applicable law: (i) Executive shall be entitled to
participate in all applicable qualified and nonqualified retirement plans,
practices, policies and programs of the Company to the same extent as other
senior executives of the Company, and (ii) Executive and/or Executive’s family,
as the case may be, shall be eligible for all applicable welfare benefit plans,
practices, policies and programs provided by the Company and its Related
Companies, other than severance plans, practices, policies and programs, to the
same extent as other senior executives of the Company.  Nothing herein shall be
deemed to limit the Company’s ability to amend, terminate or otherwise change
any of the referenced plans, practices, policies and programs at any time, and
from time to time.

(b)

Paid Time Off.  During the Employment Term, Executive shall be entitled to 20
days of Paid Time Off per calendar year (pro-rated for partial years), which
shall accrue in accordance with, and be otherwise subject to the provisions of
the Company’s policy, as in effect from time to time. As used herein, “Paid Time
Off” means sick days, personal days and vacation days.  

(c)

Transportation/Lodging.  During the Employment Term, in addition to the Base
Salary and any other benefits described within this Agreement, the Company shall
provide Executive with a fixed allowance for (i) transportation expenses
associated with Executive’s travel to and from the Company’s corporate
headquarters from Executive’s home in Illinois and (ii) Executive’s lodging and
living expenses in Greenville, Wisconsin, in the total amount of Twenty-Two
Thousand Dollars ($22,000) per year (the “Commuting Expenses Allowance”),
payable in equal bi-weekly increments in accordance with the Company’s normal
payroll practices and schedule.  The Company reserves the right, in its sole
discretion, to adjust the amount and/or terms of this allowance at any time
during Executive’s employment, provided that any such adjustment shall be made
solely to reflect a material change in actual expenses incurred by Executive.
 In addition, the Company shall pay to Executive (or the relevant taxing
authorities by means of tax withholding), a gross up payment (the “Gross Up
Payment”), such that, after payment of all applicable federal and state income
and employment taxes owed by Executive on the Commuting Expenses Allowance,
Executive shall retain, on an after-tax basis, an amount equal to the Commuting
Expenses Allowance.  

(d)

Legal Fees.  Executive shall be entitled to reimbursement of all reasonable
legal fees associated with the negotiation and drafting of this Agreement,
provided that reimbursement of amounts under this Section 2.3(d) shall not
exceed Five Thousand Dollars ($5,000.00) in the aggregate.  Any reimbursement of
such legal fees shall be paid within sixty (60) days after Executive submits
invoices therefor to the Company which comply with the Company’s reimbursement
policy.

2.4

Expense Reimbursement.  The Company shall pay or reimburse Executive for all
reasonable out-of-pocket expenses actually incurred by Executive in the course
of performing Executive’s duties for the Company in accordance with the
Company’s reimbursement policies for senior executives as in effect from time to
time; provided, however, Executive shall be ineligible for reimbursement of
expenses associated with his transportation and lodging as





3




described in Section 2.3(c), above. Executive shall keep accurate records and
receipts of such expenditures and shall submit such accounts and proof thereof
as may from time to time be required in accordance with such expense account or
reimbursement policies that the Company may establish for its senior executives
generally.  The Company’s obligation to pay or reimburse Executive for certain
expenses will comply with the requirements set forth in Section
1.409A-3(i)(1)(iv) of the regulations (the “409A Regulations”), promulgated
under Section 409A of the Code, including the requirement that the amount of
expenses eligible for reimbursement during any calendar year may not affect the
expenses eligible for reimbursement in any other taxable year.  Further,
reimbursement of eligible expenses shall be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred,
as required by Section 1.409A-3(i)(1)(iv) of the 409A Regulations.

ARTICLE III

TERMINATION




3.1

Right to Terminate; Automatic Termination.  During the Employment Term,
Executive’s employment may terminate for any of the reasons set out in
paragraphs (a) through (d) hereof.

(a)

Termination by Death or Disability.  Executive’s employment and the Company’s
obligations under this Agreement (except as provided in Section 3.2(a), below),
shall terminate automatically, effective immediately and without any notice
being necessary, upon Executive’s death or a determination of Disability of
Executive.  For purposes of this Agreement, “Disability” means the inability of
Executive to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, as determined by a physician selected by the Company and
Executive.  If the Company and Executive cannot agree on a physician, each party
shall select a physician and the two physicians shall select a third who shall
make the determination as to whether Executive has a condition that meets the
definition of Disability. Executive shall cooperate with any reasonable efforts
to make such determination.  In the event Executive is unable to select a
physician, such selection shall be made by his spouse, and if she is unable to
select a physician, such selection shall be made by Executive’s legal
representative.  Any such determination shall be conclusive and binding on the
Parties.  Any determination of Disability under this Section 3.1(a) is not
intended to alter any benefits any person and/or beneficiary may be entitled to
receive under any long-term disability insurance policy carried by either the
Company or Executive with respect to Executive, which benefits shall be governed
solely by the terms of any such insurance policy.

(b)

Termination For Cause.  The Company may terminate Executive’s employment and all
of the Company’s obligations under this Agreement (except as provided in Section
3.2(b), below), at any time for Cause (as defined below) by giving written
notice to Executive stating the basis for such termination, effective
immediately upon giving such notice or at such other time thereafter as the
Company may designate. “Cause” shall mean any of the following: (1) Executive
has materially breached this Agreement, any other agreement to which Executive
and the Company are parties, or any





4




Company policy (including the Company’s policy against unlawful harassment), or
has materially breached any other obligation or duty owed to the Company
pursuant to law or the Company’s policies and procedures manual, including, but
not limited to, Executive’s substantial failure or willful refusal to perform
his duties and responsibilities to the Company (other than as a result of his
death or Disability); (2) Executive has committed an act of gross negligence,
willful misconduct or any violation of law in the performance of Executive’s
duties for the Company; (3) Executive has taken any action substantially likely
to result in material discredit to or material loss of business, reputation or
goodwill of the Company; (4) Executive has failed to follow resolutions that
have been approved by a majority of the Board concerning the operations or
business of the Company; (5) Executive has been convicted of or plead nolo
contendere to a felony or other crime, the circumstances of which substantially
relate to Executive’s employment duties with the Company; provided however, that
upon indictment in any such case, the Executive may at the Company’s sole
discretion, be suspended without pay pending final resolution of the matter;
(6) Executive has misappropriated funds or property of the Company or engaged in
any material act of dishonesty; or (7) Executive has attempted to obtain a
personal profit from any transaction in which the Company has an interest, and
which constitutes a corporate opportunity of the Company, or which is adverse to
the interests of the Company, unless the transaction was approved in writing by
the Board after full disclosure of all details relating to such transaction.
 For purposes of this Section 3.1(b), no act, or failure to act, on Executive’s
part will be deemed “willful” unless done, or omitted to be done, by Executive
in bad faith.

(c)

Termination by Resignation.  Executive’s employment and the Company’s
obligations under this Agreement shall terminate automatically (except as
provided in Section 3.2(b), below), when Executive voluntarily terminates his
employment with the Company, with ninety (90) days’ prior notice, or at such
other earlier time as may be mutually agreed between the Parties following the
provision of such notice.

(d)

Termination Without Cause.  The Company may terminate Executive’s employment and
all of the Company’s obligations under this Agreement (except as provided in
Section 3.2(c), below), at any time and for any reason.  Such termination shall
be effective immediately upon the Company providing notice to Executive that he
is terminated without Cause, or such other time thereafter as the Company shall
designate.    

3.2

Obligations Upon Termination.

(a)

Termination by Death or Disability.  If Executive’s employment is terminated
pursuant to Section 3.1(a), above, Executive or Executive’s estate shall have no
further rights against the Company hereunder, except for the right to receive
(i) any unpaid Base Salary with respect to the period prior to the effective
date of termination of employment, (ii) payment of the transportation/lodging
allowance as set forth in Section 2.3(c)  through the effective date of
termination of employment, (iii) payment of any accrued but unused Paid Time
Off, consistent with the Company’s policy related to carryovers of unused time
and applicable law, (iv) all vested benefits to which Executive is entitled
under any benefit plans set forth in Section 2.3(a) hereof in accordance with
the terms of such plans through the date employment terminates, (v)
reimbursement of





5




expenses to which Executive may be entitled under Section 2.4 hereof (clauses
(i) through (v) collectively, the “Accrued Obligations”), and (vi) provided that
Executive, or a representative of his estate, as the case may be, executes and
delivers to the Company an irrevocable release of all employment-related claims
against the Company as further described in Section 3.2(c)(ii), a pro-rated
annual incentive bonus payment (based on the number of days worked in that
fiscal year) for the fiscal year in which termination occurs based on actual
performance-based bonus attainments for such fiscal year in a lump sum.  Any
pro-rated annual incentive bonus to which Executive is entitled shall be made in
accordance with Section 3.2(c)(iii).  The treatment of Executive’s incentive
compensation provided under Section 2.2 hereof shall be governed by the terms of
the applicable plans or grant agreements, except as explicitly provided to the
contrary pursuant to this Agreement.

(b)

Section 3.1(b)-(c) Terminations.  If Executive’s employment is terminated
pursuant to Section 3.1(b) or (c), above, Executive shall have no further rights
against the Company hereunder, except for the right to receive the Accrued
Obligations.  The treatment of Executive’s incentive compensation provided under
Section 2.2 hereof shall be governed by the terms of the applicable plans or
grant agreements, except as explicitly provided to the contrary pursuant to this
Agreement.

(c)

Termination Without Cause.

(i)

Company Obligations.  If Executive’s employment is terminated pursuant to
Section 3.1(d), above, Executive shall have no further rights against the
Company hereunder, except for the right to receive (i) the Accrued Obligations
and (ii) Severance Payments, as defined below, but only for so long as Executive
complies with the requirements of Articles IV, V, VI, VII, VIII, IX and X,
below.  For purposes of this Agreement, “Severance Payments” means (A) twelve
(12) months of Base Salary continuation, (B) a pro-rated annual incentive bonus
payment (based on the number of days worked in that fiscal year) for the fiscal
year in which termination of employment occurs based on actual performance-based
bonus attainments for such fiscal year in a lump sum, and (C) to the extent it
does not result in a tax or penalty on the Company, reimbursement for that
portion of the premiums paid by Executive to obtain COBRA continuation health
coverage that equals the Company’s subsidy for health coverage for active
employees with family coverage (if applicable) (“COBRA Continuation Payments”)
for twelve (12) months following the date employment terminates (provided that
Executive has not obtained health coverage from any other source and is not
eligible to receive health coverage from any other employer, in which event
Executive shall no longer be entitled to reimbursement), at the times provided
in subsection (iii), below.  The treatment of Executive’s equity awards, whether
granted under Section 2.2(b) hereof or otherwise shall be governed by the terms
of the Company’s applicable plans or grant agreements, except as explicitly
provided to the contrary pursuant to this Agreement.

(ii)

Release Requirement.  Notwithstanding the foregoing, the Company shall not pay
to Executive, and Executive shall not have any right to





6




receive, the Severance Payments unless, on or before the sixtieth (60th) day
following the date of termination of employment, (1) Executive has executed and
delivered to the Company a release of all employment-related claims against the
Company, its Affiliates, successor companies, and their past and current
directors, officers, employees and agents, in a form provided to Executive by
the Company, and (2) the statutory revocation period for such release has
expired.  For purposes of this Agreement, “Affiliate” means an entity which,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company, with control measured by the ability to vote a majority of
the stock or other ownership interests in such entity.




(iii)

Timing of Payment of Severance Payments.  Base Salary continuation shall
commence on the first payroll date after the sixtieth (60th) day following the
date of Executive’s termination of employment, provided that (1) and (2) of
Section 3.2(c)(ii) have been satisfied by such date, and shall be paid over a
twelve (12) month period in accordance with the normal payroll practices and
schedule of the Company.  The pro-rated annual incentive bonus payment shall be
made at such time as other participants in the plan receive their payment, or,
if later, on the sixtieth (60th) day following the date of Executive’s
termination of employment, provided that (1) and (2) of Section 3.2(c)(ii) have
been satisfied by such date.  COBRA Continuation Payments shall be paid on a
monthly basis after Executive has paid the applicable COBRA premium payment,
provided that (1) and (2) of Section 3.2(c)(ii) have been satisfied by such
date, over the lesser of a 12-month period or the period in which Executive is
entitled to COBRA continuation coverage.  Notwithstanding anything to the
contrary contained in this Agreement, if (1) Employee is a “specified employee”
within the meaning of Section 1.409A-1(i) of the 409A Regulations, and (2) the
Severance Payments do not qualify for exemption from Section 409A under the
short-term deferral exception to deferred compensation of Section 1.409A-1(b)(4)
of the 409A Regulations, the separation pay plan exception to deferred
compensation of  Section 1.409A-1(b)(9) of the 409A Regulations, or any other
exception under the 409A Regulations, that portion of the Severance Payments not
exempt from Section 409A of the Code shall be made in accordance with the terms
of this Agreement, but in no event earlier than the first to occur of (a) the
day after the six-month anniversary of Employee’s termination of employment, or
(b) Employee’s death.  Any payments delayed pursuant to the prior sentence shall
be made in a lump sum, on the first business day after the six-month anniversary
of Employee’s termination of employment along with interest thereon payable at
the short-term applicable federal rate for monthly payments, as determined under
Section 1274(d) of the Code, for the month in which Employee’s employment
terminated.

(iv)

Treatment of Severance Payments for Tax and Benefit Purposes.  The Severance
Payments shall be treated as ordinary income and shall be reduced by any
applicable income or employment taxes which are required to be withheld under
applicable law, and all amounts are stated before any such deduction.
Furthermore, the Severance Payments shall not be included as compensation for





7




purposes of any qualified or nonqualified retirement or welfare benefit plan,
program or policy of the Company.




(d)

Parachute Payments.  Notwithstanding anything contained in this Agreement to the
contrary, the Company, based on the advice of its legal or tax counsel, shall
compute whether there would be any “excess parachute payments” payable to
Executive, within the meaning of Section 280G of the Code, taking into account
the total ‘‘parachute payments,” within the meaning of Section 280G of the Code,
payable to Executive by the Company under this Agreement and any other plan,
agreement or otherwise.  If there would be any excess parachute payments, the
Company, based on the advice of its legal or tax counsel, shall compute the net
after-tax proceeds related to such parachute payments, taking into account the
excise tax imposed by Section 4999 of the Code, as if (i) such parachute
payments were reduced, but not below zero, such that the total parachute
payments payable to Executive would not exceed three (3) times the “base amount”
as defined in Section 280G of the Code, less One Dollar ($1.00), or (ii) the
full amount of such parachute payments were not reduced.  If reducing the amount
of such parachute payments otherwise payable would result in a greater after-tax
amount to Executive, such reduced amount shall be paid to Executive and the
remainder shall be forfeited.  If not reducing such parachute payments otherwise
payable would result in a greater after-tax amount to Executive, then such
parachute payments shall not be reduced.  If such parachute payments are reduced
pursuant to the foregoing, they will be reduced in the following order:  first,
by reducing any cash severance payments, then by reducing any fringe or other
severance benefits, and finally by reducing any payments or benefits otherwise
payable with respect to, or measured by, the Company’s common stock (including
without limitation by eliminating accelerated vesting, in each case starting
with the installment or tranche last eligible to become vested absent the
occurrence of the Change in Control (as defined in the Company’s 2014 Incentive
Plan)).  Notwithstanding the foregoing, to the extent the parties agree that any
of the foregoing amounts are not parachute payments, such amounts shall not be
reduced.  To the extent the parties cannot agree as to whether any of the
payments are in fact parachute payments, the parties will designate, by mutual
agreement, an unrelated third-party with tax expertise to make the
determination.  Notwithstanding any provision of this Section 3.2(d) to the
contrary, no amount shall be subject to reduction pursuant to this Section
3.2(d) to the extent the reduction would result in a violation of any applicable
law.

ARTICLE IV
CONFIDENTIALITY




4.1

Confidentiality Obligations.

(a)

During Employment.  Executive will not, during Executive’s employment with the
Company, directly or indirectly use or disclose any Confidential Information or
Trade Secrets except in the interest and for the benefit of the Company.

(b)

Trade Secrets Post-Employment.  After the end, for any reason, of Executive’s
employment with the Company, Executive will not directly or indirectly use or
disclose any Trade Secrets.





8







(c)

Confidential Information Post-Employment.  For a period of twenty-four (24)
months following the end, for any reason, of Executive’s employment with the
Company, Executive will not directly or indirectly use or disclose any
Confidential Information.  

(d)

Third Party Information.  Executive further agrees not to use or disclose at any
time information received by the Company from others except in accordance with
the Company’s contractual or other legal obligations; the Company’s Customers
are third party beneficiaries of this obligation.

4.2

Definitions.

(a)

Trade Secret.  The term “Trade Secret” has that meaning set forth under the
Uniform Trade Secrets Act or, if the definition in Wisconsin law varies from
that in the Uniform Trade Secrets Act at the time of such determination,
Wisconsin law.  The term includes, but is not limited to, all computer source
code and/or related data created by or for the Company or a Related Company.

(b)

Confidential Information.  The term “Confidential Information” means all
non-Trade Secret or proprietary information of the Company which has value to
the Company and which is not known to the public or the Company’s competitors,
generally. Confidential Information includes, but is not limited to: (i)
inventions, product specifications, information about products under
development, research, development or business plans, production know-how and
processes, manufacturing techniques, operational methods, equipment design and
layout, test results, financial information, customer lists, information about
orders and transactions with customers, sales and marketing strategies, plans
and techniques, pricing strategies, information relating to sources of materials
and production costs, purchasing and accounting information, personnel
information (except for Executive’s own personal information) and all business
records; (ii) information which is marked or otherwise designated as
confidential or proprietary by the Company; and (iii) information received by
the Company from others which the Company has an obligation to treat as
confidential.

(c)

Exclusions.  Notwithstanding the foregoing, the terms “Trade Secret” and
“Confidential Information” shall not include, and the obligations set forth in
this Agreement shall not apply to, any information which: (i) can be
demonstrated by Executive to have been known by Executive prior to Executive’s
employment by the Company; (ii) is or becomes generally available to the public
through no act or omission of Executive; or (iii) is obtained by Executive in
good faith from a third party who discloses such information to Executive on a
non-confidential basis outside the scope of Executive’s employment without
violating any obligation of confidentiality or secrecy relating to the
information disclosed.

(d)

Company.  For all purposes of this Article IV, references to the Company also
refer to all Related Companies.





9







ARTICLE V

NON-COMPETITION




5.1

Restrictions on Competition During Employment.  During the term of Executive’s
employment with the Company, Executive shall not directly or indirectly compete
against the Company, or directly or indirectly divert or attempt to divert any
Customer’s business from the Company anywhere the Company does or is taking
steps to do business.

5.2

Post-Employment Non-Solicitation of Restricted Customers.  For twelve (12)
months following termination of Executive’s employment with the Company for any
reason, Executive agrees not to directly or indirectly solicit or attempt to
solicit any business from any Restricted Customer in any manner which competes
with the services or products offered by the Company in the twelve (12) months
preceding termination of Executive’s employment with the Company, or to directly
or indirectly divert or attempt to divert any Restricted Customer’s business
from the Company.

5.3

Post-Employment Restricted Services Obligation.  For twelve (12) months
following termination of Executive’s employment with the Company, for any
reason, Executive agrees not to provide Restricted Services to any Competitor in
any geographic area in which the Company sold pre-kindergarten through 12th
grade educational products and services during the twelve (12) month period
preceding termination of Executive’s employment. During such twelve (12) month
period, Executive also will not provide any Competitor with any advice or
counsel concerning the provision of Restricted Services anywhere in such
geographic area.

5.4

Definitions.

(a)

Customer.  The term “Customer” means any individual or entity for whom/which the
Company has provided services or products or made a proposal to perform services
or provide products.

(b)

Restricted Customer.  The term “Restricted Customer” means any individual or
entity (i) for whom/which the Company provided services or products and (ii)
with whom/which Executive had direct contact on behalf of the Company or about
whom/which Executive acquired non-public information in connection with
Executive’s employment by the Company during the twenty-four (24) months
preceding the end, for any reason, of Executive’s employment with the Company;
provided, however, that the term “Restricted Customer” shall not include any
individual or entity who/which, through no direct or indirect act or omission of
Executive, has terminated its business relationship with the Company.

(c)

Restricted Services.  The term “Restricted Services” means services of any kind
or character comparable to those Executive provided to the Company during the
twelve (12) months preceding the termination of Executive’s employment with the
Company relating to pre-kindergarten through 12th grade educational products and
services of the type sold by the Company within any geographic area in which the
Company engaged in the sale of such products or services within the last twelve
(12) month period preceding termination of Executive’s employment.





10







(d)

Competitor.  The term “Competitor” means any business which is engaged in the
sale of pre-kindergarten through 12th grade educational products and services of
the type sold by the Company within any geographic area in which the Company
engaged in the sale of such products or services within the twelve (12) month
period preceding termination of Executive’s employment.

(e)

Company.  For all purposes of this Article V, references to the Company also
refer to all Related Companies.

ARTICLE VI

BUSINESS IDEA RIGHTS




6.1

Assignment.  The Company will own, and Executive hereby assigns to the Company
and agrees to assign to the Company, all rights in all Business Ideas which
Executive originates or develops whether alone or working with others while
Executive is employed by the Company.  All Business Ideas which are or form the
basis for copyrightable works are hereby assigned to the Company and/or shall be
assigned to the Company or shall be considered “works for hire” as that term is
defined by United States Copyright Law.

6.2

Definition of Business Ideas.  The term “Business Ideas” means all ideas,
designs, modifications, formulations, specifications, concepts, know-how, trade
secrets, discoveries, inventions, data, software, developments and copyrightable
works, whether or not patentable or registrable, which Executive originates or
develops, either alone or jointly with others while Executive is employed by the
Company and which are (i) related to any business known to Executive to be
engaged in or contemplated by the Company; (ii) originated or developed during
Executive’s working hours; or (iii) originated or developed in whole or in part
using materials, labor, facilities or equipment furnished by the Company.

6.3

Disclosure.  While employed by the Company, Executive will promptly disclose all
Business Ideas to the Company.

6.4

Execution of Documentation.  Executive, at any time during or after the
Employment Term, will promptly execute all documents which the Company may
reasonably require to perfect its patent, copyright and other rights to such
Business Ideas throughout the world.

6.5

Definition of Company.  For all purposes of this Article VI, references to the
Company also refer to all Related Companies.

ARTICLE VII

NON-SOLICITATION OF EMPLOYEES




During the term of Executive’s employment with the Company and for twelve (12)
months thereafter, Executive shall not directly or indirectly encourage any
Company employee to terminate employment with the Company or solicit such an
individual for employment outside the Company in any manner which would end or
diminish that employee’s services to the Company.  For all purposes of this
Article VII, references to the Company also refer to all Related Companies.





11




ARTICLE VIII

EMPLOYEE DISCLOSURES AND ACKNOWLEDGMENTS




8.1

Confidential Information of Others.  Executive warrants and represents to the
Company that Executive is not subject to any employment, consulting or services
agreement, or any restrictive covenants or agreements of any type, which would
conflict or prohibit Executive from fully carrying out Executive’s duties as
described under the terms of this Agreement. Further, Executive warrants and
represents to the Company that Executive has not and will not retain or use, for
the benefit of the Company, any confidential information, records, trade
secrets, or other property of a former employer.

8.2

Scope of Restrictions.  Executive acknowledges that during the course of
Executive’s employment with the Company, Executive will gain knowledge of
Confidential Information and Trade Secrets of the Company and Related Companies.
 Executive acknowledges that the Confidential Information and Trade Secrets of
the Company and Related Companies are necessarily shared with Executive on a
routine basis in the course of performing Executive’s job duties and that the
Company and Related Companies have a legitimate protectable interest in such
Confidential Information and Trade Secrets, and in the goodwill and business
prospects associated therewith.  Executive acknowledges that the Company and
Related Companies sell pre-kindergarten through 12th grade educational products
and services to all states in the United States and in Canada.  Accordingly,
Executive acknowledges that the scope of the restrictions contained in this
Agreement are appropriate, necessary and reasonable for the protection of the
business, goodwill and property rights of the Company and Related Companies, and
that the restrictions imposed will not prevent Executive from earning a living
in the event of, and after, the end, for any reason, of Executive’s employment
with the Company.

8.3

Prospective Employers. Executive agrees, during the term of any restriction
contained in Articles IV, V, VI, VII, VIII, IX and X of this Agreement, to
disclose this Agreement to any entity which offers employment or engagement to
Executive.  Executive further agrees that, during the term of any restriction
contained in Articles IV, V, VI, VII, VIII, IX and X, the Company may send a
copy of this Agreement to, or otherwise make the provisions hereof known to, any
person or entity with which Executive seeks to establish a business
relationship, including, without limitation, potential employers,
joint-venturers, or persons or entities to whom Executive seeks to provide
consulting services as an independent contractor.

8.4

Third Party Beneficiaries. All Related Companies are third party beneficiaries
with respect to Executive’s performance of Executive’s duties under this
Agreement and the undertakings and covenants contained in this Agreement, and
the Company and any
Related Company, enjoying the benefits thereof, may enforce this Agreement
directly against Executive.

8.5

Survival. The Covenants set forth in Articles IV, V, VI, VII, VIII, IX and X of
this Agreement shall survive the termination of this Agreement.

8.6

Injunctive Relief.  Executive acknowledges that the services to be rendered by
Executive hereunder are of a special, unique, and extraordinary character and,
in connection with such services, Executive will have access to Confidential
Information and Trade Secrets that are





12




vital to the Company’s and the Related Companies’ business.  Executive consents
and agrees that, in the event of the breach or a threatened breach by Executive
of any of the provisions of this Agreement, the Company and the Related
Companies would sustain irreparable harm and that damages at law would not be an
adequate remedy for a violation of this Agreement, and, in addition to any other
rights or remedies that the Company and the Related Companies may have under
this Agreement, common or statutory law or otherwise, the Company and Related
Companies shall be entitled to specific performance and/or injunctive or other
equitable relief from a court of competent jurisdiction enforcing this Agreement
and/or restraining Executive from committing, threatening to commit, or
continuing any violation of this Agreement (in each case without posting a bond
or other security), including, but not limited to, restraining Executive from
disclosing, using for any purpose, selling, transferring, or otherwise disposing
of, in whole or in part, any Confidential Information and/or Trade Secrets.
 Nothing contained herein shall be construed as prohibiting the Company or the
Related Companies from pursuing any other remedies available to it for any
breach or threatened breach of any provision of this Agreement, including, but
not limited to, the recovery of damages, costs, and fees, including the recovery
of any prior Severance Payments made to Executive.

ARTICLE IX

RETURN OF RECORDS




Upon the end, for any reason, of Executive’s employment with the Company, or
upon request by the Company at any time, Executive, within five (5) days after
the termination of his employment or earlier upon the Company’s written request,
shall return to the Company all documents, records, equipment (including
computers, laptops, tablet computers, cell phones and other such equipment
(“Electronic Equipment”)) and materials belonging and/or relating to the Company
(except Executive’s own personnel and wage and benefit materials relating solely
to Executive and Executive’s personal Electronic Equipment which is not owned by
the Company), all passwords and/or access codes related to such equipment and/or
materials, and all copies of all such materials. Upon the end, for any reason,
of Executive’s employment with the Company, or upon request of the Company at
any time, Executive further agrees to destroy such records maintained by
Executive on Executive’s personally-owned Electronic Equipment, which
destruction Company may reasonably confirm.

ARTICLE X
NONDISPARAGEMENT




Executive agrees that Executive will not, at any time (whether during or after
the Employment Term), publish or communicate to any person or entity any
Disparaging (as defined below) remarks, comments or statements concerning the
Company and any Related Company and their respective present and former members,
partners, directors, officers, stockholders, employees, agents, attorneys,
successors and assigns, except as required by law, rule or regulation.  The
Company agrees to instruct its executive officers and directors to refrain from
publishing or communicating to any person or entity any Disparaging remarks,
comments or statements concerning Executive during or after the Employment Term,
except as required by law, rule or regulation.  “Disparaging” remarks, comments
or statements are those that impugn the character, honesty, integrity or
morality or business acumen or abilities in connection with any aspect of the
operation of business of the individual or entity being disparaged.





13







ARTICLE XI

MISCELLANEOUS




11.1

Notice.  Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid, or sent by facsimile,
electronic mail or prepaid overnight courier to the parties at the addresses set
forth below (or such other address as shall be specified by the parties by like
notice pursuant to this Section 11.1):

To the Company:

School Specialty, Inc.

W6316 Design Drive

P.O. Box 1579

Appleton WI 54912-1579

Attention:  Chief Legal Officer

Fax: 1-920-725-0998

Email:  jffiv@franzoi.com

With a copy to:

Godfrey & Kahn, S.C.

780 N. Water St.

Milwaukee, WI  53202

Attention:

Dennis F. Connolly

Margaret R. Kurlinski

Fax:  1-414-273-5198

Email:

dconnoll@gklaw.com

mkurlinski@gklaw.com

And :

Franzoi & Franzoi, S.C.

514 Racine Street

Menasha, WI  54952

Attention:  Joseph F. Franzoi IV

Fax:  1-920-725-0998

Email:  jffiv@franzoi.com




To Executive:

Ryan Bohr

431 Locust Street

Batavia, IL  60510

Email:  rmbohr@yahoo.com

Such notices and communications shall be deemed given upon personal delivery or
receipt at the address, facsimile or email account of the party stated above or
at any other address specified by such party to the other party in writing,
except that if delivery is refused or cannot be made for any reason, then such
notice shall be deemed given on the third day after it is sent.

11.2

Entire Agreement; Amendment; Waiver.  This Agreement (including any documents
referred to herein) sets forth the entire understanding of the parties hereto
with respect to the subject matter contemplated hereby.  Any and all previous
agreements and





14




understandings between or among the Parties regarding the subject matter hereof,
whether written or oral, are superseded by this Agreement. This Agreement shall
not be amended or modified except by a written instrument duly executed by each
of the parties hereto. Any extension or waiver by any party of any provision
hereto shall be valid only if set forth in an instrument in writing signed on
behalf of such party.

11.3

Headings.  The headings of sections and paragraphs of this Agreement are for
convenience of reference only and shall not control or affect the meaning or
construction of any of its provisions.

11.4

Attorneys’ Fees; Expenses.  Except as provided in Section 2.3(d), above, each
party hereto shall bear and pay all of the respective fees, expenses and
disbursements of their agents, representatives, accountants and counsel incurred
in connection with and relating to this Agreement.  

11.5

Waiver of Breach.  The waiver by either party of the breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach by either party.

11.6

Severability.  If any court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then such invalidity or
unenforceability shall have no effect on the other provisions hereof, which
shall remain valid, binding and enforceable and in full force and effect, and,
to the extent allowed by law, such invalid or unenforceable provision shall be
construed in a manner so as to give the maximum valid and enforceable effect to
the intent of the Parties expressed therein.

11.7

Governing Law.  This Agreement shall in all respects be construed according to
the laws of the State of Wisconsin, without regard to its conflict of laws
principles.

11.8

Future Cooperation.  Executive agrees that, during his employment and following
the termination of Executive’s employment for any reason, Executive will
cooperate with requests by the Company to assist in the defense or prosecution
of any lawsuits or claims in which the Company, any Related Company or its
officers, directors or employees may be or become involved and in connection
with any internal investigation or administrative, regulatory or judicial
proceeding, in each case which relates to matters occurring while Executive was
employed by the Company, at such times and at such places as shall be mutually
convenient for Executive and the Company, taking into account any employment
commitments which Executive then has.  Executive shall be compensated by the
Company at a rate comparable to that which he earned while an employee of the
Company or that which he is currently earning, whichever is greater; provided,
however, that during such time as Executive is receiving Severance Payments
pursuant to Section 3.2(c) of this Agreement, such Severance Payments shall be
the sole compensation provided to Executive for services reasonably requested
under this Section 11.8.

11.9

Compliance with Section 409A of the Code and the 409A Regulations.  This
Agreement, and any ambiguity hereunder, shall be interpreted and administered so
that any payments or benefits are either exempt from or avoid taxation under
Section 409A of the Code,





15




the 409A Regulations and any authority promulgated thereunder.  Executive
acknowledges that the Company has made no representations as to the treatment of
the compensation and benefits provided hereunder and the Executive has been
advised to obtain his own tax advice.  Any term used in this Agreement which is
defined in Code Section 409A or the 409A Regulations shall have the meaning set
forth therein unless otherwise specifically defined herein.  Any obligations
under this Agreement that arise in connection with Executive’s “termination of
employment,” “termination” or other similar references shall only be triggered
if the termination of employment or termination qualifies as a “separation from
service” within the meaning of Section 1.409A-1(h) of the 409A Regulations.
 Each amount or benefit payable pursuant to this Agreement shall be deemed a
separate payment for purposes of Section 409A and the 409A Regulations.

11.1

Successors.

(a)

This Agreement is personal to Executive and shall not be assignable by Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

(b)

This Agreement shall be assignable by the Company without the written consent of
Executive and shall inure to the benefit of and be binding upon the Company and
its respective successors and assigns.  Upon assignment of this Agreement by the
Company, all references herein to “Company” shall be deemed to refer to the
party to which this Agreement is assigned.

11.2

Acknowledgement of Representation.  Executive and the Company acknowledge that
they have had the opportunity to be represented by counsel of their own
choosing, and, therefore, in the event of a dispute over the meaning of this
Agreement or any provisions thereof, neither party shall be entitled to any
presumption of correctness in favor of the interpretation advanced by such party
or against the interpretation advanced by the other party.





16




















































[Signatures on following page.]





17










IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first written above.

EXECUTIVE:

/s/ Ryan Bohr                                               

Ryan Bohr

SCHOOL SPECIALTY, INC.:

By:  /s/ Joseph M. Yorio                              

Title:  President and Chief Executive Officer














EXHIBIT A




SCHOOL SPECIALTY, INC.

2014 INCENTIVE PLAN

STOCK OPTION AGREEMENT







School Specialty, Inc. (the “Company”) hereby grants you an option (the
“Option”) under the 2014 Incentive Plan of School Specialty, Inc. (the “Plan”).
 The Option lets you purchase a specified number of shares of the Common Stock
(the “Option Shares”), at price per share specified in Schedule I hereto (the
“Exercise Price”).

Schedule I to this Agreement provides the details for your grant, including the
number of Option Shares, the Exercise Price, the latest date the Option will
expire (the “Term Expiration Date”), and any special rules that apply to your
Option.  As specified in Schedule I, the Company intends this Option to be a
nonqualified stock option (“NQSO”), not subject to the rules contained in Code
Section 422.

The Option is subject in all respects to the applicable provisions of the Plan.
 This Agreement does not cover all of the rules that apply to the Option under
the Plan, and the Plan defines any terms in this Agreement that this Agreement
does not.

In addition to the terms and restrictions in the Plan, the following terms and
restrictions apply to each Option:




Option
Exercisability

While your Option remains in effect under the Expiration section below,

you may exercise any exercisable portions of that Option (and buy the Option
Shares) under the timing rules Schedule I specified under “Option Exercisability
Provisions.”

 

 

Method of
Exercise and
Payment for
Shares

Subject to this Agreement and the Plan, you may exercise the Option (and only to
the extent such Option is vested and exercisable) by providing a written notice
(or notice through another previously approved method, which could include a
voice- or e-mail system) to the Secretary of the Company, an Assistant Secretary
of the Company designated by the Administrator or to whomever the Administrator
designates, on or before the date the Option expires.  Each such notice must
satisfy whatever procedures then apply to the Option and must contain such
representations (statements from you about your situation) as the Company
requires.  You must, at the same time, pay the Exercise Price using one or more
of the methods described below.  Please note that until the Company notifies you
otherwise, or unless you indicate otherwise on your notice of option exercise,
all exercises of the Option will be done on a “Net Exercise” basis, which is the
preferred method under the Plan.

 

 

 

Net Exercise

The Company delivers the number of shares to you that equals the number of
Option Shares for which the Option was exercised, reduced by the number of whole
shares of common stock with a Fair Market Value on the date of exercise equal to
the Exercise Price and the minimum tax withholding required by law; to the
extent the combined value of the whole shares of common stock, valued at their
Fair Market Value on the date of exercise, is not sufficient to equal the
Exercise Price and minimum tax withholding obligation, the Company will withhold
the additional amount from your next pay check, or if you are not employed by
the Company, you must pay the













 

 

additional amount in cash to the Company before delivery of the shares will be
made to you.

 

 

 

 

Cashless
Exercise

an approved cashless exercise method, including directing the Company to send
the stock certificates (or other acceptable evidence of ownership) to be issued
under the Option to a licensed broker acceptable to the Company as your agent in
exchange for the broker’s tendering to the Company cash (or acceptable cash
equivalents) equal to the Exercise Price and any required tax withholdings (at
the minimum required level); or

 

 

 

 

Cash/Check

cash, a cashier’s or certified check in the amount of the Exercise Price, and
any required tax withholdings, payable to the order of the Company.

 

 

Expiration

You cannot exercise the Option after it has expired.  The Option will expire no
later than the close of business on the Term Expiration Date shown on Schedule
I. The “Option Expiration Rules” in Schedule I provide the circumstances under
which the Option will terminate before the Term Expiration Date because of, for
example, your termination of employment.  The Administrator can override the
expiration provisions of Schedule I.

 

 

Compliance
with Law

You may not exercise the Option if the Company’s issuing stock upon such
exercise would violate any applicable federal or state securities laws or other
laws or regulations.  You may not sell or otherwise dispose of the Option Shares
in violation of applicable law.  As part of this prohibition, you may not use
the Cashless Exercise method if the Company’s insider trading policy then
prohibits you from selling to the market.

 

 

Additional
Conditions
to Exercise

The Company may postpone issuing and delivering any Option Shares for so long as
the Company determines to be advisable to satisfy the following:

·

its completing or amending any securities registration or qualification of the
Option Shares or its or your satisfying any exemption from registration under
any Federal or state law, rule, or regulation;

·

its receiving proof it considers satisfactory that a person seeking to exercise
the Option after your death or Disability (as defined in Schedule I) is
authorized and entitled to do so;

·

your complying with any requests for representations under the Plan; and

·

your complying with any federal or state tax withholding obligations.




Additional
Representations
from You

If you exercise the Option at a time when the Company does not have a current
registration statement (generally on Form S-8) under the Securities Act of 1933
(the “Act”) that covers issuances of shares to you, you must comply with the
following before the Company will issue the Option Shares to you.  You must —




·

represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Option Shares for your own account and not with a
view to reselling or distributing the Option Shares; and





2









·

agree that you will not sell, transfer, or otherwise dispose of the Option
Shares unless:

—

a registration statement under the Act is effective at the time of disposition
with respect to the Option Shares you propose to sell, transfer, or otherwise
dispose of; or

—

Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.




No Effect on
Employment
or Other
Relationship

Nothing in this Agreement restricts the Company’s rights or those of any of its
affiliates to terminate your employment or other relationship at any time, with
or without cause.  The termination of employment or other relationship, whether
by the Company or any of its affiliates or otherwise, and regardless of the
reason for such termination, has the consequences provided for under the Plan
and any applicable employment or severance agreement or plan.

 

 

Not a Stockholder

You understand and agree that the Company will not consider you a stockholder,
and you do not have any rights or privileges of a stockholder for any purpose
with respect to any of the Option Shares unless and until you have exercised the
Option, paid for the shares, and received evidence of ownership.

 

 

Governing Law

The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws, except to the
extent superseded by the laws of the United States of America.

 

 

Notices

Any notice you give to the Company must follow the procedures then in effect
under the Plan and this Agreement.  If no other procedures apply, you must
deliver your notice in writing by hand or by mail to the office of the Assistant
Secretary designated by this Administrator.  If mailed, you should address it to
such Assistant Secretary at the Company’s then corporate headquarters, unless
the Company directs optionees to send notices to another corporate department or
to a third party administrator or specifies another method of transmitting
notice.  The Company will address any notices to you at your office or home
address as reflected on the Company’s personnel or other business records.  You
and the Company may change the address for notice by like notice to the other,
and the Company can also change the address for notice by general announcements
to optionees.

 

 

Plan Governs

Wherever a conflict may arise between the terms of this Agreement and the terms
of the Plan, the terms of the Plan will control; provided, however, that this
Agreement may impose greater restrictions on, or grant lesser rights, than the
Plan.





3







SCHOOL SPECIALTY, INC.

2014 INCENTIVE PLAN

STOCK OPTION AGREEMENT




OPTIONEE ACKNOWLEDGMENT




I acknowledge that I have received a copy of the Plan and this Agreement
(including Schedule I).  I represent that I have read and am familiar with the
terms of the Plan and this Agreement (including Schedule I).  By signing where
indicated below, I accept the Option subject to all of the terms and provisions
of this Agreement (including Schedule I) and the Plan, as may be amended in
accordance with its terms.  I agree to accept as binding, conclusive, and final
all decisions or interpretations of the Administrator concerning any questions
arising under the Plan and this Agreement with respect to the Option.




NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE OPTION OR THE SECURITIES THAT MAY
BE PURCHASED UPON EXERCISE OF THE OPTION WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATING THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO SCHOOL
SPECIALTY, INC. OR OTHER INFORMATION AND REPRESENTATIONS SATISFACTORY TO
SCHOOL SPECIALTY, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.







Employee







By:                                                                   

       Ryan Bohr




Date:  October 27, 2014

SCHOOL SPECIALTY, INC.







By:                                                                        

Title:  President and Chief Executive Officer




Date:  October 27, 2014





4




Grant No. 20




SCHOOL SPECIALTY, INC.
2014 INCENTIVE PLAN
STOCK OPTION AGREEMENT

SCHEDULE I

Optionee Information:

Name:

Ryan Bohr

Option Information:




Option:  11,500 Option Shares

Exercise Price per Share: $130.00

 

 

Date of Grant:  October 27, 2014

Term Expiration Date:  October 27, 2024




Type of Option:  Nonqualified Stock Options




Option Vesting Provisions

Except as otherwise provided in the Plan and this Agreement, the Option will
vest as to one-half of the Option Shares on the second anniversary of the Date
of Grant and as to one-fourth of the Option Shares on each of the third and
fourth anniversaries of the Date of Grant.

 

 

Option Exercisability Provisions

No portion of this Option may be exercised until such portion vests, and then
only in accordance with the Plan and this Agreement.  Any unvested portions of
the Option will vest and become exercisable upon a Change in Control.

 

 

Option Expiration Rules

Any unvested portions of the Option will expire immediately after you cease to
be employed by the Company, after taking into account any accelerated vesting as
provided above. Any vested and exercisable portions of the Option will remain
exercisable until the earliest of the following to occur, and then immediately
expire:

 

 

 

·

termination of your employment by the Company for Cause or upon your voluntary
termination of employment

·

on the 90th day after termination of employment by the Company without Cause or
your resignation with Good Reason

·

the earlier of (i) 180 days after your termination of employment due to a
Disability and (ii) 30 days after you cease to have a Disability that resulted
in the termination of your employment

·

180 days after termination of your employment due to your death

·

the Term Expiration Date











5


